    Case:19-02227-BKT13 Doc#:14 Filed:06/14/19 Entered:06/14/19 12:04:50                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                  Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

EMMANUEL APONTE SANCHEZ                                                                      CASE NO. 19-02227-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: 0

3. The general unsecured pool is $: 0



                                PLAN DATE: April 24, 2019                                     PLAN BASE: $9,000.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 6/14/2019
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  SCMI line 2 discloses an income for 1,284.67 vs evidence submitted and trustee analysis income is for
$1,986.00.


  2. [X] DOMESTIC SUPPORT OBLIGATION:

 • Post-petition payments § 1325(a)(8): Provide evidence of being current with DSO post -petition payment of
June 2019.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CM - SR
